Name: Commission Regulation (EEC) No 278/93 of 8 February 1993 derogating from Regulation (EEC) No 3115/92 fixing, for the 1992/93 marketing year, the minimum purchase price for oranges delivered for processing and the financial compensation for oranges payable after processing and from Regulation (EEC) No 1562/85 with regard to information to be supplied to the Commission
 Type: Regulation
 Subject Matter: prices;  food technology;  civil law
 Date Published: nan

 No L 33/8 Official Journal of the European Communities 9. 2. 93 COMMISSION REGULATION (EEC) No 278/93 of 8 February 1993 derogating from Regulation (EEC) No 3115/92 fixing, for the 1992/93 marketing year, the minimum purchase price for oranges delivered for processing and the financial compensation for oranges payable after processing and from Regulation (EEC) No 1562/85 with regard to information to be supplied to the Commission THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 Notwithstanding Articles 1 ( 1 ) and 2 of Regulation (EEC) No 3115/92 and in respect of contracts, covered by Article 2 of Regulation (EEC) No 2601 /69, concluded following the entry into force of this Regulation : (a) the minimum prices to be paid to producers deliver ­ ing oranges for processing are hereby fixed as follows : Having regard to Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of mandarins, satsumas, Clemen ­ tines and oranges ('), as last amended by Regulation (EEC) No 3848/89 (2), and in particular Articles 2 (3) and 3 (2) thereof, (ECU/100 kg (net)) Product Portugal Other Member States Whereas Commission Regulation (EEC) No 31 15/92 (3) fixed, for the 1992/93 marketing year, the minimum buying-in price for oranges delivered for processing and the financial compensation for oranges payable after processing ; Oranges 11,17 12,56 (b) the financial compensation granted to processors following the processing of oranges is hereby fixed as follows : (ECU/100 kg (net)) Product Portugal Other Member States Oranges 7,71 9,10 Whereas Commission Regulation (EEC) No 277/93 (4) amended Regulations (EEC) No 2974/92 and (EEC) No 3212/92 concerning the basic and buying-in prices for mandrins and oranges for the 1992/93 marketing year ; whereas it is accordingly necessary to adjust the minimum prices and the financial compensation for oranges fixed by Regulation (EEC) No 3115/92, but only in respect of contracts concluded as from the entry into force of this Regulation, and to derogate, for the 1992/93 marketing year, from the provisions of Articles 1 3 and 20 of Commission Regulation (EEC) No 1562/85 of 7 June 1985 laying down detailed rules for the application of measures to encourage the processing of certain citrus fruits and the marketing of products processed from lemmons (*), as last amended by Regulation (EEC) No 2643/91 (6) ; Article 2 For the 1992/93 marketing year, applications for the financial compensation referred to in Article 13 ( 1 ) of Regulation (EEC) No 1562/85 and notifications by the Member States pursuant to Article 20 of that Regulation must distinguish between quantities delivered for proces ­ sing on the basis of contracts concluded before the entry into force of this Regulation and those delivered on the basis of contracts concluded following that date. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, (') OJ No L 324, 27. 12. 1969, p. 21 . 0 OJ No L 374, 22. 12. 1989, p. 6. 0 OJ No L 312, 29 . 10 . 1992, p. 18 . (4) See page 5 of this Official Journal . 0 OJ No L 152, 11 . 6. 1985, p. 5. M OJ No L 247, 5. 9 . 1991 , p. 21 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 9 . 2. 93 Official Journal of the European Communities No L 33/9 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 February 1993 . For the Commission Rene STEICHEN Member of the Commission